Citation Nr: 1524798	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-32 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a psychiatric disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as a major depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

Historically, the Veteran was previously denied service connection for a psychiatric disorder in an August 2002 Board decision.  In December 2009 the Veteran filed a claim for a "mental condition.  The RO denied the claim in an August 2010 rating decision and concluded that new and material evidence had not been submitted.  In October 2010 the Veteran filed a claim for depression, to include as secondary to service-connected migraine headaches.  The RO denied the claim in April 2011 and August 2011 rating decisions.  The Veteran filed a notice of disagreement in September 2011 and was provided with a statement of the case in November 2013.  The Veteran perfected his appeal with a November 2013 VA Form 9.  

As the Veteran's current claim for service connection involves, in part, the same factual basis as the claim adjudicated in the August 2002 Board decision, such is more appropriately viewed as a petition to reopen the a previously denied claim and has been characterized as such on the first page of this decision.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104 (b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).

The Veteran testified at a Board videoconference hearing in December 2014 and a copy of that transcript is of record.  

The appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated February 2001 to October 2013.  


FINDINGS OF FACT

1.  In an August 2002 final decision, the Board denied entitlement to service connection for a psychiatric disorder.

2.  Evidence submitted since the August 2002 Board decision relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disorder.

3.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder, variously diagnosed as a major depressive disorder, is related to active service.


CONCLUSIONS OF LAW

1.  The August 2002 Board decision that denied the Veteran's claim of entitlement to service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1104 (2014).

2.  Evidence received since the August 2002 Board decision is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for acquired psychiatric disorder, variously diagnosed as a major depressive disorder, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's favorable decision to reopen and grant the Veteran's claim of entitlement to service connection for a psychiatric disorder, no discussion of the VA's duty to notify and assist is necessary.  

New and Material Evidence

Under 38 U.S.C.A. § 5108 , "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In an August 2002 decision, the Board denied the Veteran's claim for a psychiatric disorder.   The Board concluded that the evidence failed to show a psychiatric disorder was incurred in or aggravated by active service.  

As the Veteran did not appeal or seek reconsideration of the Board decision, and no other exception to finality applies, that decision is final as to the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

The relevant evidence of record at the time of the August 2002 Board decision included the Veteran's service treatment records, personnel records, VA treatment records, an October 1999 Board hearing transcript, and an October 2001 VA examination. 

The Veteran submitted an application to reopen his claim in December 2009.  The relevant evidence received since the August 2002 Board decision includes statements from the Veteran, VA treatment records, a March 2011 VA examination report, a March 2011 private positive nexus opinion, and the December 2014 Board hearing transcript.   

The Board finds that some of the evidence received since the August 2002 Board decision is new in that it was not previously of record, of note, the March 2011 private opinion that relates the Veteran's current psychiatric diagnosis to his military service.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  As the Veteran's claim was previously denied because there was no evidence of a nexus between the Veteran's current disability and service, the evidence is also material.  As new and material evidence to reopen the claim for service connection for a psychiatric disorder has been received, the claim is, therefore, reopened.  The Veteran's appeal to this extent is allowed.

Service Connection

The Veteran contends that he has a psychiatric condition that is related to service.  The Veteran also contends that his psychiatric condition is related to his service-connected headaches.  See Board hearing transcript.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Service connection also may be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service. 38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Turning to the evidence of record the Veteran has a current diagnosis of an acquired psychiatric disorder, as evidenced by the March 2011 VA examination and March 2011 private opinions.  The Veteran was diagnosed with depression, not otherwise specified and major depressive disorder.

The Veteran's service treatment records show that in February 1968, the Veteran was hospitalized for 54 days and diagnosed with meningococcemia, suspected, not proven.  During that hospitalization, the Veteran developed incapacitating headaches.  

In May 1969, the Veteran reported that his headaches continued and he had auditory and visual hallucinations with suicidal tendencies.  The examiner concluded the Veteran was not fit to travel and a psychiatric evaluation was needed for possible admission.  The Veteran was diagnosed with acute brain syndrome associated with meningococcemia.  

A May 1969 psychiatric evaluation noted that the Veteran's wife was the historian.  The evaluation noted that the Veteran had sequelae of severe headaches and a depressive reaction care of a pending psychiatric breakdown with associated auditory and visual hallucinations and suicidal tendencies.  

A June 1969 neurology report noted that the Veteran's meningococcemia was never verified by culture.  The examiner concluded that the Veteran needed a full medical workup to rule out organic disease or trauma before labeling him psychotic.  The examiner noted the Veteran did not relay hallucinations but did report his headaches were so severe he was not sleeping.  

While hospitalized in June 1969, the Veteran complained of dizziness, severe headaches, and numbness in his hands, sleepiness, nausea, and abdominal pains.  A psychiatric consultation revealed that the Veteran was depressed with moderate psychomotor retardation, anorexia, insomnia, infrequent nightmares, and a saddened mood.  No thought disorder, hallucinations, delusions, or suicidal ideations were found, though passive dependent personality traits were observed.  A trial dosage of Elavil was prescribed to determine if the headaches were the basis of the depression or symptomatic of the depression.  No evidence of organicity was found.  The Veteran was diagnosed with headaches, muscle tension, passive dependent personality disorder, and mild depression.  

As such, the Veteran's claim turns on whether the Veteran's currently diagnosed psychiatric disorder is related to his military service.  

On his December 1969 separation report of medical history, the Veteran denied having "depression or excessive worry" or "nervous trouble of any sort."  In addition, his separation examination showed no complaints, treatment, or diagnosis of a psychiatric disorder.

An October 1976 VA treatment record shows that the Veteran sought treatment for work-related problems that caused him stress.  He felt that the stress carried over to his familial relationships.  The Veteran was diagnosed with anxiety and depression.  The etiology of these disorders was not noted. 

During a December 1982 neurological examination for headaches, the Veteran reportedly appeared depressed.  He was diagnosed with vascular headaches precipitated by stress.  No psychiatric disorder was diagnosed. 

VA outpatient treatment reports, dated November 1997 to November 1999 show that the Veteran complained of stress, depression, low energy, paranoia, sadness, decreased appetite, and poor concentration.  He denied having any psychotic symptomatology such as hallucinations or suicidal or homicidal ideations. The veteran was diagnosed with various disorders including, major depression, adjustment disorder with a depressed mood, and major affective disorder.  The etiology of these disorders was not noted. 

The Veteran was provided with a VA examination for neurological disorders in June 1998.  At that time, he asserted that he was being treated for depression and "other psychiatric problems," and had been prescribed several medications.  Upon examination, the Veteran was found to have some slowness of movement and thought, and his affect was depressed.  The examiner stated that it was unclear whether his depression was related to his psychiatric disorder or resulted from the prescribed medications. 

An April 1999 letter from the Brooklyn VAMC stated that the Veteran had been receiving psychiatric treatment there since December 1997.  He carried a diagnosis of major depressive disorder with the possibility of a psychosis or schizotypal personality disorder.  No statement regarding the etiology of these disorders was given. 

The Veteran was afforded a VA hearing in October 1999.  He reported that he had been evaluated by a psychiatrist during active service and had been told that he had suffered a nervous breakdown. The Veteran stated that he continued to receive psychiatric treatment following service, and asserted that his current problems with depression were the same problems he suffered during active service. 

VA outpatient treatment reports, dated May 2000 to April 2002 show that the Veteran complained of sadness, restlessness, lack of energy, social isolation, insomnia, and difficulty adapting to life with his family after six years of incarceration.  He was subsequently treated for substance abuse, anxiety, and the effects of imprisonment on his personality.  It was noted that the Veteran's response to his prescribed medication was adequate, but insufficient to work through the bitterness of losing his freedom in the military draft and then in jail.  He was diagnosed with depression, not otherwise specified.  No specific etiology was listed for his depression. 

The Veteran was afforded a VA examination in October 2001. The examiner noted that the Veteran had initially been treated in 1976 for work-related problems that caused stress at home.  The next evidence of psychiatric treatment occurred in 1997, with continuing outpatient treatment to the present.  Following a mental status examination, the examiner diagnosed the Veteran a substance-induced mood disorder and an Axis II personality disorder, not otherwise specified, with passive aggressive and borderline features.  The examiner stated that the Veteran's depression over the years had been provoked by very specific problems or situations and had no relationship to his active service.  Specifically, she maintained that the Veteran's depressive symptomatology were not found to be chronic in nature, were mostly in response to a specific situation, and "not likely" related to his active service.

A May 2010 treatment record shows that the Veteran was diagnosed with alcohol dependence in early remission and depression, NOS.  

A December 2010 VA treatment record shows that the Veteran was diagnosed with alcohol induced mood disorder and alcohol dependence in remission.   

The Veteran was afforded a VA examination in March 2011.  After mental examination of the Veteran and a discussion of the claims file, the examiner diagnosed depression, not otherwise specified.  The examiner concluded that the Veteran's depression was not caused by, a result of or aggravated by service-connected headaches.  The examiner explained that the Veteran's initial mental evaluation was done in 2007 at San Juan VA mental clinic and his diagnostic impression was alcohol intoxication, alcohol dependence by history and cocaine dependence by history.  The examiner noted that the Veteran since then has had treatment for alcohol/substance induced mood disorder.  The examiner further explained that the Veteran's service connected "migraine" is separate and independent condition not related in time or etiology to, or exacerbated by his alcohol/substance induced mood disorder or claimed depression.  

A March 2011 private physician concluded that in his best medical judgment the Veteran has a mental condition which is directly related to service.  The examiner further concluded that the Veteran has a mood disorder that can be associated to his labor in the military due to symptoms.  The examiner noted that after his military service the Veteran developed several episodes of emotional distress that have worsened his emotional condition.  

VA treatment records show that the Veteran's most recent October 2013 medical problems list includes dysthymia, cocaine dependence in remission, and alcohol dependence in remission.  The Veteran's active outpatient medications list also shows that the Veteran is prescribed citalopram hydrobromide for depression.   

At the December 2014 Board hearing, the Veteran testified that when he has headaches he becomes depressed and anxious.  

Based on the above, the Board finds that service connection is warranted for an acquired psychiatric disorder.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board acknowledges the March 2011 VA examination.  However, a review of the Veteran's VA treatment records show that after 2007 the Veteran was noted as having depression in 2010.  As such, the Board finds the March 2011 VA examination is, at least in part, based on an inaccurate factual premise and therefore is not probative.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  

The Board further finds that the March 2011 private opinion is not outweighed by the October 2001 VA examiner's opinion.  In fact, the Board finds the March 2011 private opinion's discussion of the Veteran's emotional conditioned being worsened by the post-service episodes of emotional distress to be highly probative to the issue at hand.  Furthermore, the Board finds the March 2011 private opinion to be consistent with the evidence of record that shows an in-service diagnosis of mild depression, a current diagnosis of depression, the Veteran's competent and credible reports of ongoing symptoms, and the Veteran's competent and credible reports that his current symptoms are the same as the ones he had in-service.   

As such, the Board finds that a credible nexus between the Veteran's in-service diagnosis of mild depression and currently diagnosed acquired psychiatric disorder is shown by lay and medical evidence of record.  As all the elements necessary to substantiate the claim have been met, service connection for an acquired psychiatric disorder is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder; the appeal is granted to this limited extent.

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as a major depressive disorder, is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


